RESOLUCIÓN
Examinada la Moción Solicitando Utilización de Equipo Audiovisual para la Cobertura Electrónica de los Procesos Judiciales, presentada por Televicentro of Puerto Rico, LLC, para El Pueblo de Puerto Rico v. Luis Gustavo Rivera Seijo, VY2016CR00505-1, se provee “no ha lugar”.
En primer lugar, como cuestión de umbral, es menester señalar que la moción que nos ocupa fue presentada por el peticionario fuera del término dispuesto en la Regla 15 del Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales, según enmendado por la Resolución ER-2015-06 de 15 de julio de 2015, In re Enmdas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475 (2015). Ésta dispone que, no tratándose de una sala a la cual se extiende el programa experimental, el interesado en grabar los procedimientos deberá pre-sentar una moción a tales efectos ante este Tribunal “al menos veinte (20) días antes de la fecha asignada en el calendario para el inicio del proceso”. Íd., pág. 479. Así, nótese que el peticionario presentó su solicitud ante este Tribunal el 11 de marzo de 2016 y que la vista preliminar que pretende grabar se celebrará el 29 de marzo de 2016 en una sala que no es parte del referido programa experimental. Es decir, el peticionario no presentó su soli-citud ante este Tribunal con al menos veinte (20) días de *19anticipación. Tampoco adujo circunstancias extraordina-rias que ameritaran obviar el término en cuestión.
Por otro lado, y más importante, el reglamento aludido contiene una serie de definiciones, las cuales delimitan su alcance. Entre éstas, en lo pertinente, conviene destacar que, en lo criminal, se ha de entender por procesos judicia-les únicamente “juicios por tribunal de derecho, lecturas de fallo y vistas de lectura de sentencia”. Véase Regla 4j(2) en In re Enmdas. Regl. Uso Cámaras Proc. Jud., supra, pág. 477. Por lo tanto, en lo criminal, el reglamento no autoriza la grabación de otros procesos como, por ejemplo, la vista preliminar. En consecuencia, sin lugar a dudas, la solicitud del peticionario no tiene cabida dentro del esquema regla-mentario aprobado por este Tribunal.
Por último, nótese que la comparecencia de Televicentro of Puerto Rico, LLC, a través de su vicepresidente, sin re-presentación legal constituye un fundamento ulterior para denegar la moción que nos ocupa, puesto que en nuestra jurisdicción las corporaciones están impedidas de compare-cer pro se ante los tribunales. Véase B. Muñoz, Inc. v. Prod. Puertorriqueña, 109 DPR 825 (1980).

Notifíquese por teléfono y correo electrónico.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Martínez Torres hizo constar las expresiones siguientes, a las que se unió el Juez Asociado Señor Feliberti Cintrón:
Estoy conforme con proveer “no ha lugar” a la solicitud ante nuestra consideración por los fundamentos contenidos en esta Resolución. No obstante, entiendo que el asunto de la repre-sentación de la peticionaria, Televicentro of Puerto Rico, LLC (Televicentro), por parte de uno de sus oficiales no es una cues-tión que depende de si el Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales (Reglamento del PECAM) lo autoriza o no. Esto es un asunto que hay que enmarcarlo dentro de nuestros pronunciamientos en B. Muñoz, Inc. v. Prod. Puertorri*20queña, 109 DPR 825, 828 (1980), sobre la práctica ilegal de la abogacía en Puerto Rico. En ese caso, este Tribunal adoptó “la norma que veda a los entes corporativos de comparecer por derecho propio ante los tribunales de justicia”. Id.
El hecho de que en esta ocasión la comparecencia de Televi-centro no sea en el contexto de un caso-controversia, no hace inaplicable esta norma. La Regla 15 del Reglamento del PECAM dispone expresamente que “[l]os medios de comunica-ción interesados en la cobertura electrónica de procesos judicia-les celebrados en las salas a donde no se ha extendido el Pro-grama Experimental, podrán solicitar autorización al Tribunal Supremo mediante una moción presentada al menos veinte (20) días antes de la fecha asignada en el calendario para el inicio del proceso”. (Énfasis suplido). In re Enmdas. Regí. Uso Cámaras Proc. Jud., 193 DPR 475, 479 (2015). Esa regla es tan clara que un lego, el Sr. Enrique Cruz, vicepresidente de Televicentro, la entendió y tramitó su solicitud mediante un escrito titu-lado “Moción solicitando utilización de equipo audiovisual para la cobertura electrónica de procesos judiciales”. (Énfasis suplido). Las mociones ante el Tribunal Supremo, sin lugar a dudas, son comparecencias ante un foro judicial, y cuando son presentadas por entes corporativos, tienen que ser suscritas por un abogado. De lo contrario, como en este caso, estamos ante un escenario de práctica ilegal de la abogacía. Sec. 7 de la Ley Núm. 17 de 10 de junio de 1939, según enmendada, 4 LPRA sec. 740. Por esa razón, es indudable que los hechos ante nuestra consideración están sujetos a nuestros pronunciamientos en B. Muñoz, Inc. v. Prod. Puertorriqueña, supra.
El Juez Asociado Señor Rivera García
hizo constar la expresión siguiente:
Estoy conforme con proveer “no ha lugar”. No obstante, estoy en desacuerdo con la determinación que hoy toma este Tribunal de utilizar como fundamento ulterior para denegar la moción que nos ocupa el hecho de que el ente corporativo tenga que comparecer con representación legal para solicitar la cobertura electrónica de los procesos que acontecen en los foros judiciales. Considero que la mayoría de los miembros de este Tribunal está partiendo de una interpretación errónea de nuestro precedente instituido en B. Muñoz, Inc. v. Prod. Puertorriqueña, 109 DPR 825 (1980). La norma establecida en tal caso se da en el con-texto de un caso o controversia y no de una petición Ex parte como ocurre en esta solicitud. Mi criterio responde a que el Re-glamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Me-*21dios de Comunicación en los Procesos Judiciales nada dispone con relación al asunto planteado. Véase Enmienda al Regla-mento mediante la Resolución ER-2015-06 de 15 de julio de 2015 en In re Enmdas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475 (2015).
La Jueza Presidenta Oronoz Rodríguez, los Jueces Aso-ciados Señor Kolthoff Caraballo y Señor Estrella Martínez emitieron votos particulares disidentes.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo